ORDER

CHOLAKIS, District Judge.
Presently before the Court is an appeal of the Memorandum-Decision and Order of Bankruptcy Judge Robert E. Littlefield, Jr., dated June 28, 1995, wherein he dismissed the case of debtor C-TC 9th Avenue Partnership. This Court hereby AFFIRMS for substantially the reasons set forth in Bankruptcy Judge Littlefield’s thorough decision regarding the ineligibility of a dissolved partnership to proceed under Chapter 11. In re C-TC 9th Avenue Partnership, 193 B.R. 650 (Bankr.N.D.N.Y.1995). Accordingly, that further portion of the decision, based upon a determination that this ease was not filed in good faith, need not be considered by this Court.
IT IS SO ORDERED.